Name: 2004/46/EC: Decision of the European Central Bank of 18 December 2003 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and adjustment of the paid-up capital (ECB/2003/20)
 Type: Decision
 Subject Matter: financial institutions and credit;  monetary economics;  EU finance;  EU institutions and European civil service
 Date Published: 2004-01-15

 Avis juridique important|32003D0020(01)2004/46/EC: Decision of the European Central Bank of 18 December 2003 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and adjustment of the paid-up capital (ECB/2003/20) Official Journal L 009 , 15/01/2004 P. 0032 - 0035Decision of the European Central Bankof 18 December 2003laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and adjustment of the paid-up capital(ECB/2003/20)(2004/46/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 28.5 thereof,Whereas:(1) The adjustment of the weightings assigned to the national central banks (NCBs) in the key for subscription to the European Central Bank's (ECB's) capital (hereinafter the capital key weightings and the capital key respectively) as provided for in Decision ECB/2003/17 of 18 December 2003 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital(1) requires the Governing Council to determine the terms and conditions for transfers of capital shares between the NCBs in order to ensure that the distribution of these shares corresponds to the adjustments made.(2) Decision ECB/2003/18 of 18 December 2003 laying down the measures necessary for the paying-up of the European Central Bank's capital by the participating national central banks(2) determines how and to what extent the NCBs of the Member States that have adopted the euro (hereinafter the participating NCBs) should pay up the ECB's capital in view of the adjusted capital key. Decision ECB/2003/19 of 18 December 2003 laying down the measures necessary for the paying-up of the European Central Bank's capital by the non-participating national central banks(3) determines the percentage that the NCBs of the Member States that have not adopted the euro (hereinafter the non-participating NCBs) should pay up on 1 January 2004 in view of the adjusted capital key.(3) The participating NCBs paid up their shares in the ECB's subscribed capital as required under Decision ECB/1998/2(4) and, in the case of the Bank of Greece, under Article 2 of Decision ECB/2000/14(5) and Decision ECB/1998/14(6). In view of this fact, Article 2 of Decision ECB/2003/18 states that either a participating NCB should transfer an additional amount to the ECB, or the ECB should transfer an amount back to a participating NCB, as appropriate, in order to arrive at the amounts set out in the table in Article 1 of Decision ECB/2003/18. Likewise, the non-participating NCBs paid up their shares in the ECB's subscribed capital as required under Decision ECB/1998/14. In view of this fact, Article 2 of Decision ECB/2003/19 states that either a non-participating NCB should transfer an additional amount to the ECB, or the ECB should transfer an amount back to a non-participating NCB, as appropriate, in order to arrive at the amounts set out in the table in Article 1 of Decision ECB/2003/19,HAS ADOPTED THIS DECISION:Article 1Transfer of capital sharesConsidering the share in the ECB's capital that each NCB will have subscribed on 31 December 2003 and the share in the ECB's capital that each NCB will subscribe from 1 January 2004 as a consequence of the adjustment of the capital key weightings as described in Article 2 of Decision ECB/2003/17, the NCBs shall transfer capital shares among themselves via transfers to and from the ECB to ensure that the distribution of capital shares on 1 January 2004 corresponds to the adjusted weightings. To this effect, each NCB shall, by virtue of this Article and without any further formality or act being required, either transfer or receive on 1 January 2004 the share in the ECB's subscribed capital set out next to its name in the fourth column of the table in Annex I to this Decision, whereby "+" shall refer to a capital share that the ECB shall transfer to the NCB and "-" to a capital share that the NCB shall transfer to the ECB.Article 2Adjustment of the paid-up capital1. Considering the amount of the ECB's capital that each NCB has paid up and the amount of the ECB's capital that each NCB shall pay up on 1 January 2004, as set out in Article 1 of Decision ECB/2003/18 for the participating NCBs and Article 1 of Decision ECB/2003/19 for the non-participating NCBs respectively, each NCB shall on 2 January 2004 either transfer or receive the net amount (in euro) set out next to its name in the fourth column of the table in Annex II to this Decision, whereby "+" shall refer to an amount that the NCB shall transfer to the ECB and "-" to an amount that the ECB shall transfer to that NCB.2. On 2 January 2004, the ECB and the NCBs that are under an obligation to transfer an amount under paragraph 1 shall each separately transfer any interest accruing over the period from 1 January 2004 until 2 January 2004 on the respective amounts due from the ECB and such NCBs under paragraph 1. The transferors and recipients of this interest shall be the same as the transferors and recipients of the amounts on which the interest accrues.Article 3General provisions1. The transfers described in Article 2 shall take place through the Trans-European Automated Real-time Gross settlement Express Transfer system (TARGET).2. Any interest accruing under Article 2(2) shall be calculated on a daily basis, using the actual 360-day method of calculation, at a rate equal to the marginal interest rate used by the European System of Central Banks in its most recent main refinancing operation.3. The ECB and NCBs that are under an obligation to make a transfer under Article 2 shall, in due course, give the necessary instructions for duly executing such transfer on time.Article 4Final provisions1. This Decision shall enter into force on 19 December 2003.2. This Decision will be published in the Official Journal of the European Union.Done at Frankfurt am Main, 18 December 2003.For the Governing Council of the ECBJean-Claude Trichet(1) See page 27 of this Official Journal.(2) See page 29 of this Official Journal.(3) See page 31 of this Official Journal.(4) OJ L 8, 14.1.1999, p. 33.(5) OJ L 336, 30.12.2000, p. 110.(6) OJ L 110, 28.4.1999, p. 33.ANNEX INCBs' SUBSCRIBED CAPITAL>TABLE>ANNEX IINCBs' PAID UP CAPITAL>TABLE>